UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6781


DMITRY PRONIN,

                    Plaintiff - Appellant,

             v.

SHERIFF J. AL CANNON, JR.; JACOBS; STEPHANIE SINGLETON; M.
MARSILLO; J BOWEN; T M. EVANS; EVANS; SMITH; K. RICHARDSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. David C. Norton, District Judge. (5:19-cv-00594-DCN)


Submitted: December 12, 2019                                Decided: December 17, 2019


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Dismissed and remanded with instructions by unpublished per curiam opinion.


Dmitry Pronin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dmitry Pronin appeals from the district court’s order adopting the report and

recommendation of the magistrate judge and dismissing his complaint without prejudice

for failure to state a claim. Finding that the district court’s order is interlocutory, we

dismiss the appeal.

       In his 42 U.S.C. § 1983 (2012) complaint, Pronin, a South Carolina prisoner, alleged

that he experienced various unconstitutional conditions of confinement. The magistrate

judge found that Pronin’s allegations fell short of pleading a constitutional violation. Thus,

the court permitted Pronin to file an amended complaint. Pronin filed an amended

complaint, which the magistrate judge recommended dismissing without prejudice for

failure to state a claim. The district court adopted the recommendation.

       We may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). An order dismissing

a complaint without prejudice is not an appealable final order if “the plaintiff could save

his action by merely amending his complaint.” Domino Sugar Corp. v. Sugar Workers

Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). “[I]f the grounds of the dismissal

make clear that no amendment could cure the defects in the plaintiff’s case, the order

dismissing the complaint is final in fact and therefore appealable.” Goode v. Cent. Va.

Legal Aid Soc’y, 807 F.3d 619, 623 (4th Cir. 2015) (internal quotation marks omitted). In

determining whether a dismissal without prejudice is appealable, we examine the facts of

each case. Id. at 623-24. In reaching these case-specific determinations, “[w]hat makes

                                              2
[dismissals without prejudice] final or nonfinal is not the speculative possibility of a new

lawsuit, but that they ‘end the litigation on the merits and leave nothing for the court to do

but execute the judgment.’” GO Comput., Inc. v. Microsoft Corp., 508 F.3d 170, 176 (4th

Cir. 2007) (quoting MDK, Inc. v. Mike's Train House, Inc., 27 F.3d 116, 119 (4th Cir.

1994)).

       Our review of the record does not convince us that amendment would be futile. See

Martin v. Duffy, 858 F.3d 239, 247-48 (4th Cir. 2017) (stating that, since “district courts

have thrice concluded that Martin has been unable to allege sufficient facts to establish a

viable claim under the Equal Protection Clause, we find that Martin’s pleading deficiency

cannot be cured by amendment of his complaint”), cert. denied, 138 S. Ct. 738 (2018).

Accordingly, under Goode, the order is not a final, appealable order. Thus, we dismiss the

appeal for lack of jurisdiction and remand with instructions to either provide Pronin another

opportunity to amend and/or clearly indicate that further amendments would not cure the

complaint’s defects and that the dismissal is, thus, with prejudice. We dismiss Pronin’s

motion to dismiss a party. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                  DISMISSED AND REMANDED WITH INSTRUCTIONS




                                              3